Case: 21-10947        Document: 00516505939       Page: 1    Date Filed: 10/12/2022




                United States Court of Appeals
                     for the Fifth Circuit                            United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 12, 2022
                                   No. 21-10947
                                                                        Lyle W. Cayce
                                 Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Justin David Musgraves,

                                                         Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 5:21-CR-10-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
            Justin David Musgraves appeals the sentence imposed following his
   conviction for possession of child pornography involving a prepubescent
   minor.       He challenges the imposition of supervised release conditions
   limiting his contact with minors, preventing him from possessing sexually


            *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10947      Document: 00516505939           Page: 2    Date Filed: 10/12/2022




                                     No. 21-10947


   stimulating materials or patronizing places where such materials are
   available, and prohibiting him from using any computer that is not authorized
   by the probation officer. Musgraves also argues that the district court erred
   in calculating the amount of mandatory restitution he owed. Specifically, he
   contends that the district court failed to comply with Paroline v. United States,
   572 U.S. 434 (2014), because it made no effort to determine the damages that
   he proximately caused the victims.
          Because Musgraves did not object on these grounds in the district
   court, we review for plain error only. Puckett v. United States, 556 U.S. 129,
   135 (2009); United States v. Leal, 933 F.3d 426, 431 (5th Cir. 2019). To
   demonstrate plain error, Musgraves must show a forfeited error that is clear
   or obvious and that affected his substantial rights. Puckett, 556 U.S. at 135. If
   he makes this showing, we have discretion to remedy the error if it “seriously
   affects the fairness, integrity or public reputation of judicial proceedings.”
   Id. (internal quotation marks, brackets, and citation omitted).
          Although Musgraves argues that the challenged special conditions are
   overly broad, we have applied a commonsense approach to interpreting
   similar conditions. See United States v. Duke, 788 F.3d 392, 398 (5th Cir.
   2015); United States v. Ellis, 720 F.3d 220, 225–27 (5th Cir. 2013).
   Accordingly, Musgraves fails to demonstrate clear or obvious error. See
   Puckett, 556 U.S. at 135.
          As for the challenge to the restitution amounts, in Paroline, 572 U.S.
   at 459, the Supreme Court recognized the difficulty in determining the
   damages proximately caused by a defendant who is one of many that
   possessed images of a victim of a child pornography offense. However, it
   directed the district court to “assess as best it can from available evidence the
   significance of the individual defendant’s conduct in light of the broader
   causal process that produced the victim’s losses.” Id. Here, the victims




                                          2
Case: 21-10947      Document: 00516505939           Page: 3   Date Filed: 10/12/2022




                                     No. 21-10947


   submitted extensive packets that detailed their substantial losses. Per the
   packets, the victims’ losses were caused in part by individuals like Musgraves
   who possessed images of the victims. The district court ordered Musgraves
   to pay restitution in the amounts the victims requested, which was only a
   small percentage of each of their demonstrated total losses. There is no
   indication that any of the victims received duplicative recovery. Even
   assuming that the district court did not engage in a sufficient proximate cause
   analysis under Paroline, Musgraves fails to show that there is a reasonable
   probability that such error resulted in his accountability for damages he did
   not cause or that the district court would have imposed a lower restitution
   amount but for any error. See Puckett, 556 U.S. at 135; United States v. Austin,
   479 F.3d 363, 373 (5th Cir. 2007). And Musgraves fails to show that any error
   affected the fairness, integrity, or public reputation of the proceedings. See
   Puckett, 556 U.S. at 135; Leal, 933 F.3d at 433.
                                                                   AFFIRMED.




                                          3